MARGARET Meads, Judge, dissenting. I do not agree with reversing this case because I believe the chancellor correctly determined that the agreed order, which forever terminated appellant’s “past, present, and future” child-support obligation to his son, Kalil, is a violation of public policy and therefore is void. It is settled law in this state that the duty of child support cannot be bartered away permanently by the parents to the child’s detriment. See Storey v. Ward, 258 Ark. 24, 26, 523 S.W.2d 387, 390 (1975); Paul M. v. Teresa M., 36 Ark. App. 116, 119, 818 S.W.2d 594, 595 (1991). The rationale for these decisions is based, in part, on the principles that the interests of minors have always been the subject of jealous and watchful care by chancery courts, and that a chancery court always retains jurisdiction over child support as a matter of public policy. Id. See also Crow v. Crow, 26 Ark. App. 37, 41, 759 S.W.2d 570, 573 (1988). The majority would require evidence to be presented establishing that the agreement terminating appellant’s child-support obligation is, in fact, detrimental to Kalil’s welfare, apparently believing that such an agreement may, in fact, be in Kalil’s best interest. I think the better rule is to presume that an agreement to forever terminate a parent’s “past, present, and future”child-support obligation is indeed detrimental to a child unless and until evidence is presented to the contrary. Moreover, the cases on which the majority relies do not involve the permanent termination of child support. In Storey v. Ward, supra, the appellant-father agreed to pay support for the parties’ minor children “so long as [appellee-mother] shall remain unmarried.” In Barnhard v. Barnhard, 252 Ark. 167, 477 S.W.2d 845 (1972), the mother agreed to pay $500 monthly to the father, who was awarded custody of the parties’ three minor children. In Paul M. v Teresa M., supra, the court established paternity and ordered the father to pay $30 weekly child support, despite an alleged understanding that the mother agreed to assume financial responsibility for the parties’ child. None of these cases spoke to the issue presented in the case at bar. I believe precedent demands that we hold the agreed order in this case void as against public policy, because it was an attempt to permanendy deprive a child of support. I would affirm. Robbins, C.J., agrees.